PELLEGRINI, Judge,
dissenting.
I respectfully dissent. The majority opinion concludes that the School District Tax imposed upon lessees of tax exempt property under Resolution 276 does not violate the Uniformity Clause of the Pennsylvania Constitution and the Equal Protection Clause of the United States Constitution. Because there is no concrete or legitimate justification for imposing the tax only upon lessees of tax exempt property, while not imposing that tax upon lessees of other property within the City of Harrisburg, I disagree.
*769Although the Uniformity and Equal Protection Clauses do not require absolute equality and uniformity in the imposition of taxes, the classification set forth in a taxing scheme must be based upon some legitimate distinction between the classes that provides a non-arbitrary, reasonable and just basis for the difference. Pennsylvania Builders Association v. Department of Revenue, 122 Pa.Cmwlth. 493, 552 A.2d 730 (1989), aff'd, 524 Pa. 134, 569 A.2d 928 (1990). If a taxing scheme results in the imposition of substantially unequal tax burdens upon persons otherwise similarly situated, then the scheme will be deemed unconstitutional. Commonwealth v. Staley, 476 Pa. 171, 381 A.2d 1280 (1978). In other words, for a taxing scheme to be uniform, the scheme’s classification of the taxpayers must be reasonable, and the tax must be applied with uniformity upon similar kinds of business or property with substantial equality of the tax burden upon all members of the class. Fidelity Bank, N.A. v. Department of Revenue, 165 Pa.Cmwlth. 524, 645 A.2d 452 (1994).
The relevant class of taxpayers at issue in the present case are those entities or individuals that lease property within the City of Harrisburg. By enacting Resolution 276, the School District imposed a ten percent tax on the privilege of leasing real estate only if that real estate is listed on the assessment rolls as being exempt from the payment of real estate taxes. Resolution 276 imposes no tax on the privilege of leasing real estate that is not tax exempt. Under this scheme, therefore, there is an unequal tax burden between the class of lessees that is based upon the type of property that is leased. Despite this disparity in tax liability, however, the School District does not offer and the majority does not find a reasonable, legitimate and concrete justification for the distinction made under Resolution 276. Accordingly, I dissent.
McGINLEY and FRIEDMAN, JJ., join in this dissent.